Citation Nr: 1434687	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of severance of service connection for left trigeminal neuralgia, including as secondary to degenerative arthritis of the cervical spine. 

2.  Propriety of severance of service connection for sleep apnea, including as secondary to degenerative arthritis of the cervical spine. 

3.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD), including as secondary to degenerative arthritis of the cervical spine.

4.  From December 11, 2007, to March 1, 2010, entitlement to an evaluation in excess of 50 percent for sleep apnea. 

5.  From April 18, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome. 

6.  From April 18, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome. 

7.  From April 18, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for left peroneal neuropathy. 

8.  From August 14, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for right peroneal neuropathy.

9.  From August 14, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for right trigeminal neuralgia. 

10.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee. 

11.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee. 

12.  Entitlement to a compensable evaluation for bilateral hearing loss disability. 

13.  Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, rated as 30 percent disabling prior to September 1, 2010, and 10 percent thereafter. 

14.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planovalgus with plantar and posterior heel spurs.   

15.  Entitlement to a compensable evaluation for bilateral varicosities. 

16.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

17.  From April 18, 2008, to February 25, 2009, entitlement to a combined evaluation greater than 80 percent. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to June 1967 and May 1973 to August 1990. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Veteran presented testimony during a videoconference before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In April 2011, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in May 2014, the Veteran's representative indicated that the Veteran was waiving this this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that the AOJ has characterized the sleep apnea and left trigeminal neuralgia issues as service connection claims.  However, they are more appropriately characterized as severances as the disabilities were previously service connected and then severed.  The issues have been recharacterized as reflected on the first page of this decision.   

The Veteran also appealed the issues of service connection for posttraumatic stress disorder (PTSD) and depression.  During the pendency of the appeal, in a November 2010 rating decision, the AOJ granted service connection for PTSD to include depression and assigned a 30 percent disability evaluation effective April 18, 2008.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

During the April 2011 hearing, the Veteran's representative raised the issue of entitlement to service connection for paresthesia of the hands secondary to cervical spine disability.  See Hearing Transcript, page 21.  This issue has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for COPD; increased ratings for osteoarthritis of the bilateral knee, bilateral hearing loss disability, degenerative arthritis of the cervical spine, bilateral pes planovalgus with plantar and posterior heel spurs, and bilateral varicosities; a TDIU; and entitlement to a combined evaluation greater than 80 percent from April 18, 2008, to February 25, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO did not properly notify the Veteran of its proposed discontinuance of severance of service connection for left trigeminal neuralgia

2. There was no clear and unmistakable error present within the RO's original decision to grant service connection for sleep apnea as secondary to the cervical spine disability.  

3.  From December 11, 2007, to March 1, 2010, the Veteran's sleep apnea was manifested by the required use of a continuous airway pressure (CPAP) machine but not by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring a tracheostomy.

4.  From April 18, 2008, to March 1, 2010, the Veteran's right carpal tunnel syndrome was manifested by no more than mild incomplete paralysis

5.  From April 18, 2008, to March 1, 2010, the Veteran's left carpal tunnel syndrome was manifested by no more than mild incomplete paralysis. 

6.  From April 18, 2008, to March 1, 2010, the Veteran's left peroneal neuropathy was manifested by no more than mild than incomplete paralysis. 

7.  From August 14, 2008, to March 1, 2010, the Veteran's right peroneal neuropathy was manifested by no more than mild incomplete paralysis.

8.  From August 14, 2008, to March 1, 2010, the Veteran's right trigeminal neuralgia was manifested by no more than moderate incomplete paralysis. 

CONCLUSIONS OF LAW

1.  The severance of service connection for left trigeminal neuralgia was improper, and restoration of service connection for this disability is warranted.  38 U.S.C.A. 
§§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.105(d), 3.303. 3.310 (2013).

2.  The severance of service connection for sleep apnea was improper, and restoration of service connection for this disability is warranted.  38 U.S.C.A. 
§§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.105(d), 3.303. 3.310 (2013).

3.  From December 11, 2007, to March 1, 2010, the criteria for an evaluation in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155,  5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6847 (2013).

4.  From April 18, 2008, to March 1, 2010, the criteria for an evaluation in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155,  5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2013).

5.  From April 18, 2008, to March 1, 2010, the criteria for an evaluation in excess of 10 percent for left carpal tunnel syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8515 (2013).

6.  From April 18, 2008, to March 1, 2010, the criteria for an evaluation in excess of 10 percent for left peroneal neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8621 (2013).

7.  From August 14, 2008, to March 1, 2010, the criteria for an evaluation in excess of 10 percent for right peroneal neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8621 (2013).

8.  From August 14, 2008, to March 1, 2010, the criteria for an evaluation in excess of 10 percent for right trigeminal neuralgia have not been met.  .  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2008, prior to the December 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2008 letter provided the Veteran with the notice required for the initial claims of service connection.  Service connection was subsequently granted for each disability, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided  VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the April 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for a higher rating for the spine disability.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.


Severance

The Veteran seeks restoration of the awards of service connection for sleep apnea and left trigeminal neuralgia.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

Stallworth, 20 Vet. App. at 488. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id. 

The Court has stated that clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen.

Left Trigeminal Neuralgia

In a July 2009 rating action, the RO proposed to sever service connection for service-connected right trigeminal neuralgia.  Although the rating code shows that the RO severed service connection for left trigeminal neuralgia (the issue currently on appeal), the rating decision addressed right trigeminal neuralgia.  Additionally, a September 2009 letter notified the Veteran of the proposed severance of right trigeminal neuralgia.  The RO then issued a rating decision in December 2009, effectuating the proposed action of severing right trigeminal neuralgia, effective March 1, 2010.  38 C.F.R. § 3.105(d) (2013).  Although the RO listed the issue as left trigeminal neuralgia in the supplemental statement of the case and in the various rating code sheets, the RO did not properly notify the Veteran of its severance of service connection for left, rather than right trigeminal neuralgia.  In short, the RO did not satisfy the procedural requirements of 38 C.F.R. § 3.105(d) and service connection for left right trigeminal neuralgia is reinstated. 


Sleep Apnea

In a July 2009 rating action, the RO proposed to sever service connection for service-connected sleep apnea.  The Veteran was notified of the proposed severance in a September 2009 letter.  The Veteran was also notified that he could request a hearing and submit evidence.  The RO then issued a rating decision in December 2009, effectuating the proposed actions, effective March 1, 2010.  38 C.F.R. 
§ 3.105(d). 

In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d). Accordingly, the remaining issues are whether the severance and discontinuance actions were proper in accordance with the applicable law and regulations.

By an April 2008 rating action, the RO granted service connection for sleep apnea effective December 11, 2007.  Evidence of record at that time included service and post-service treatment records.  Service treatment records were negative for any evidence of sleep apnea.  The most pertinent evidence and the basis for the RO's grant of service connection included a December 2007 statement from G.K.M, M.D.  Dr. M listed multiple causes of sleep apnea:  nasal causes, chronic anatomic deformity, enlarged tonsils and an elongate palate, thickened postnasal drip from sinus drainage, and the base of the tongue from the front part or anterior aspect of the oropharynx to the cervical spine with osteophytes anteriorly and/or swelling of the retropharyngeal space narrowing the airway from the tongue down to the larynx.  Dr. M also indicated that the Veteran had documented cervical spine problems, and that cervical spine problems could be a major factor in the development of sleep apnea.  Dr. M opined that it was as likely as not that the Veteran's sleep apnea was caused by his cervical spine disability.  

Following the grant of service connection, the Veteran was afforded an examination in June 2009.  Upon review of the claims folder and medical literature, the VA examiner noted that obstructive sleep apnea was caused by obstruction of the airways.  She indicated that published journals showed reports of sleep apnea associated with rheumatoid arthritis of the cervical spine in the presence of subluxation or instability of the spine.  She noted that a February 2009 MRI of the Veteran's spine showed that cervicomedullary junction was maintained and there were no abnormal signal characteristics in the cervical spine cord demonstrating that there was no damage or compression of the cervical cord.  She additionally stated that there was no indication of subluxation or instability of the cervical cord but there was foraminal and spinal canal stenosis at various levels.  The examiner noted that the literature did not show any increased incidence of sleep apnea in those with cervical spine degenerative changes like in the Veteran's case.  She concluded that it was less likely than not that the Veteran's sleep apnea was caused by the cervical spine disability.  
  
In a November 2009 letter, Dr. M clarified his July 2009 letter.  As to his reference  to nasal causes causing chronic inflammation limiting nasal airway, Dr. M noted that the Veteran suffered from chronic sinusitis with swelling in the nose and sinuses for which he took medication.  As to thickened postnasal drip from sinus drainage, Dr. M indicated that the Veteran's condition resulted in sinus drainage down to his throat leading to chronic inflammation of the throat.  With regard to his reference to osteophytes anteriorly to the cervical spine, Dr. M cited to a June 2007 MRI demonstrating osteophyte complex effacing the thecal sac at the C4/5 and C5/6 levels.  He also referred to his June 2009 report showing the presence of osteophyte formation at C5/6 level and indicated that osteophyte formation could cause narrowing of the spine canal and compress the nerves that run through it.  As to his opinion that the Veteran's cervical spine disorder more likely caused sleep apnea than the other factors, Dr. M noted that the Veteran had spinal stenosis at C3/4, C 4/5, C 5/6, and C 6/7 levels, foraminal stenosis at C 4/5 and C 5/6 levels, and osteophyte complex at C 5/6 levels, conditions contributing to compression of the nerve roots in the cervical spine causing the same symptoms evidenced by vertebral subluxation.  Addressing the July 2009 VA examiner's finding of no subluxation or instability of the cervical spine but foraminal and spinal canal stenosis at various levels, Dr. M noted that nerves originating in the cervical spine innervate the throat, sinuses, noses, thyroid gland, lymph nodes, diaphragm, and other organs and systems.  Additionally, he found that problems within the cervical spine affected other segments of the spine creating imbalances, and postural and functional problems in other areas of the body, e.g. throat and sinuses.  He added that a functional problem with the throat muscles was a primary cause of sleep apnea.  Therefore, in his professional opinion, it was as likely as not that the Veteran's sleep apnea was caused by his chronic problems with his cervical spine disability. 

In a March 2010 letter, the Veteran's VA physician noted that the Veteran had severe obstructive sleep apnea and cervical spine spondylosis and degenerative disc space narrowing.  She added that a major factor in the development of sleep apnea could be from the cervical spine as any narrowing of the airway from the tongue down to the larynx caused by the cervical spine could cause or worsen sleep apnea.  The VA clinician opined that it was as likely as not that the Veteran's sleep apnea was caused directly from his cervical spine problems.  

In an April 2010 letter, Dr. M again addressed the February 2010 rating decision which stated that Dr. M's statements indicated that the Veteran had no neurological findings in the cervical spine.  Dr. M refuted that he made such statements, and cited to his November 2009 letter detailing compression of the nerve roots as evidence of neurological findings associated with the cervical spine and confirmed by a March 2010 MRI report.  He further noted that the December 2009 VA examination report and other VA reports were physical examinations which could not accurately diagnose neurological involvement without radiological reports, which he observed were not provided to the VA examiners.  Dr. M again opined that it was as likely as not that the Veteran's sleep apnea was caused by his cervical spine disability. 

In a September 2010 letter, L.R. M.D. noted that limitation of motion of the neck and dysesthesias in the face exacerbated sleep apnea.  

Having closely reviewed the foregoing, the Board reaches the conclusion that there is no reasonable alternative but to reinstate service connection for sleep apnea as secondary to service-connected cervical spine disability.  Although there is some conflicting evidence as to the relationship between sleep apnea and cervical spine disability, there is a sufficiently clear and definitive array of medical evidence which substantiates the original grant of service connection.  This favorable evidence consists of Dr. M's initial December 2007 letter, which was later followed up by multiple letters specifically addressing the VA examiner's findings, and also reiterated by another clinician.  In providing his opinion, Dr. M is a well-qualified medical professional with a direct knowledge of the Veteran's treatment history, and is the most compelling source of competent medical evidence in favor of the Veteran's claim.  As stated, when deciding a severance of service connection matter, VA has full discretion to consider all evidence provided subsequent to the original grant of service connection, whether ultimately favorable or unfavorable to claim being considered.  In this instance, the subsequently received evidence is wholly commensurate with the original grant of service connection for sleep apnea.

The Board determines that severance of service connection was improper taking into consideration again the divergent viewpoints expressed by different medical evaluators in this case, though ultimately there is a credible and competent line of medical inquiry upholding service connection.  Reviewing the competing medical opinions, as the Board has the adjudicatory province to accomplish, the Board finds that the extensive reasoning and detailed case analysis by Dr. M are compelling.  Furthermore, applicable VA law nonetheless precludes weighing of evidence in a severance of service connection matter; there must have existed CUE in the original grant of benefit.  Essentially, given the degree of favorable evidence of record, there was no undebatable error of law or fact in the original grant of service connection. Accordingly, under pertinent law, there is sufficient basis to restore service connection for sleep apnea. 

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Sleep Apnea

The Veteran essentially contends that for the period from December 11, 2007, to March 1, 2010, his sleep apnea was more disabling than contemplated by the 50 percent disability evaluation. 

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).

Records dated throughout the applicable period show that the Veteran used a CPAP machine.  For example, treatment records from T.J.L, M.D, and a September 2009 letter from G.K.M, M.D. noted that the Veteran used a CPAP machine to control his sleep apnea.  Significantly, there is no indication in the record of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that the Veteran required a tracheostomy.  Therefore, a higher evaluation is not warranted. 

Carpal Tunnel Syndrome

The Veteran essentially contends that during the period from April 18, 2008, to March 1, 2010, his left and right wrist carpal tunnel syndrome was more disabling than contemplated by the 10 percent disability evaluation assigned to each wrist. 

The Veteran's disability has been rated under Diagnostic Code 8515 which assigns a 10 percent evaluation for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand. A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Words such as "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013). 

The Board observes in passing that "mild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694. "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704. "Severe" is generally defined as "extremely intense."  Id. at 1012.

An August 2008 VA examination report noted the Veteran's complaints of tingling and numbness in all of the fingers, and weakness in the last two fingers of the right hand.  The Veteran indicated that these symptoms were intermittent and of different levels of discomfort, and were constant.  His functional impairment was not being able to lift any weights with the right hand.  

Range of motion of the wrist showed the following, on the right:  dorsiflexion was 52 degrees with pain at 52 degrees, palmar flexion was 68 degrees with pain at 68 degrees, radial deviation was 20 degrees and ulnar deviation was 45 degrees; on the left:  dorsiflexion was 58 degrees with pain at 58 degrees, palmar flexion was 72 degrees with pain at 72 degrees, radial deviation was 20 degrees and ulnar deviation was 45 degrees.  After repetitive use, bilateral joint function was additionally limited by pain and pain being the major functional impact but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination, and limited the joint function by 0 degrees.  As to the hands and fingers, the Veteran was able to tie shoelaces, fasten buttons, and pick up paper and tear it up without difficulty.  On evaluation of hand dexterity, the bilateral fingertips could approximate the proximal transvers creases of the respective palm.  For each side, with the thumb attempting to oppose the fingers, the measurement between the tip of each thumb and tip of the fingers was index finger 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 0 cm.  For each side, with the thumb attempting to oppose the fingers, the measurement between the pad of each thumb and fingers was 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 0 cm.  Both hand strength was within normal limits.  Tinel's and Phalen's tests were positive bilaterally. 

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that the bilateral carpal tunnel syndrome have been manifested by complaints of pain and numbness and associated functional loss consistent with overall mild incomplete paralysis of the median nerve, which is contemplated by the current 10 percent disability evaluation for each side.  

The Board further finds that no higher rating is assignable under any other potentially applicable provision of VA's rating schedule.  Under the schedule of ratings of the musculoskeletal system, a 10 percent rating is not warranted unless there is dorsiflexion of less than 15 degrees and a higher rating is not warranted unless there is ankylosis of the joint at 20 to 30 degrees of dorsiflexion.  38 C.F.R. 
§ 4.71a , Diagnostic Codes 5214, 5215.  Here, there is no evidence of ankylosis and neither of the Veteran's wrist dorsiflexion has ever measured at 30 degrees or less.  Similarly, a rating based on limited motion of the index or long finger would not result in an evaluation greater than 10 percent and rating based on limited motion of the ring or little finger would not result in a compensable rating.  See Diagnostic Codes 5229, 5230.  Furthermore, as no ankylosis of the fingers has been demonstrated, a rating under Diagnostic Codes 5216-5223 or Diagnostic Codes 5225-5227 is not warranted.  Moreover, loss of use of either hand simply has not been shown. 

Peroneal Neuropathy

The Veteran essentially contends that for the period from April 18, 2008, to March 1, 2010, his left and right peroneal neuropathy was more disabling than contemplated by the 10 percent disability evaluation assigned for each side. 

The Veteran's disability has been evaluated under Diagnostic Code 8621 pertaining to neurological impairment of the external popliteal (common peroneal).  The criteria provides for a 10 percent rating for mild incomplete paralysis, neuritis, or neuralgia of the external popliteal nerve; a 20 percent rating is provided for moderate incomplete paralysis, neuritis, or neuralgia; and a 30 percent rating for severe incomplete paralysis, neuritis, or neuralgia.  A 40 percent rating requires complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2013).

The August 2008 VA examination report noted that the Veteran complained of tingling, numbness, and weakness without abnormal sensation, anesthesia, or paralysis.  His symptoms were constant and resulted in his inability to carry objects and limited his driving.  On evaluation, the examiner noted sensory dysfunction demonstrated by poor sensation to monofilament to the right and left.  There was no motor dysfunction.  Bilateral lower extremity reflexes revealed knee and ankle jerk of 2+.  

A July 2009 VA examination report showed that on neurological evaluation of the lower extremities, motor and sensory function were within normal limits and reflex test showed knee and ankle jerk were 2+.  

Based on the evidence, the Board does not find that the Veteran is not entitled to an evaluation in excess of the current 10 percent disability ratings for his left and right  peroneal neuropathy.  The evidence of record does not demonstrate neurological impairment or sensory deficits indicative of moderate incomplete paralysis of the bilateral external popliteal nerve.  Although he complained of tingling, numbness, and weakness, and poor sensation in August 2008, the remainder of the evidence showed that his sensory and motor evaluations were normal.  Even considering poor sensation documented in August 2008 and in light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the external popliteal nerve contemplated by the current 10 percent evaluations assigned for each lower extremity.

Trigeminal Neuralgia

The Veteran essentially contends that for the period from August 14, 2008, to March 1, 2010, his right trigeminal neuralgia was more disabling than contemplated by the 10 percent disability evaluation. 

Diagnostic Code 8305 is the rating code for neuritis of the fifth (trigeminal) cranial nerve.  Diagnostic Code 8205 contemplates a 10 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 50 percent rating for complete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205 (2013).  The Note under Diagnostic Code 8205 states that ratings are dependent upon the relative degree of sensory manifestations or motor loss.  Id.  

A March 2007 VA examination report noted that neurological evaluation of the upper extremities revealed that motor and sensory functions were within normal limits.  Right upper extremity reflexes showed biceps and triceps jerk of 2+.  

The August 2008 VA examination report noted neuritis and poor sensation to monofilament on the right side of the face.  Neurological evaluation of the bilateral upper extremities revealed motor and sensory function within normal limits, reflex revealed bicep jerks and triceps jerks were 2+.  

A July 2009 VA examination report showed that on neurological evaluation of the upper extremities, motor and sensory functions were within normal limits and reflex test showed biceps and triceps jerk of 2+.  

Based on the evidence, the Board does not find that the Veteran is not entitled to an evaluation in excess of the current 10 percent disability rating for his trigeminal neuralgia.  The evidence of record does not demonstrate neurological impairment or sensory deficits indicative of severe incomplete paralysis.  His normal motor, sensory, reflex evaluations in conjunction with his poor sensation are more than adequately contemplated by the current 10 percent disability evaluation for moderate incomplete paralysis of the fifth (trigeminal) cranial nerve.

Other Considerations

In making this decision, the Board has fully considered the lay assertions of record.  In this regard, a layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  He is competent to report on factual matters of which he has firsthand knowledge; and the Board finds that these reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, where the criteria require medical expertise which the Veteran has not been shown to have, the objective medical findings provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of his disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's general report of increased symptoms is contemplated in the criteria for evaluating each disability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

CONTINUED ON THE NEXT PAGE

ORDER

Service connection for sleep apnea, including as secondary to degenerative arthritis of the cervical spine, is restored. 

Service connection for left trigeminal neuralgia, including as secondary to degenerative arthritis of the cervical spine, is restored.

From December 11, 2007, to March 1, 2010, entitlement to an evaluation in excess of 50 percent for sleep apnea is denied. 

From April 18, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome is denied. 

From April 18, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome is denied. 

From April 18, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for left peroneal neuropathy is denied. 

From August 14, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for right peroneal neuropathy is denied.

From August 14, 2008, to March 1, 2010, entitlement to an evaluation in excess of 10 percent for right trigeminal neuralgia is denied. 


REMAND

With regard to the claim of entitlement to service connection for a pulmonary disability, to include COPD, the Veteran essentially contends that he has had problems ever since service.  He asserts that he had problems with his sinuses (bronchitis/pneumonia) during service leading to his current disability.  In the alternative, he argues that the disability is secondary to service-connected cervical spine disability or due to herbicide exposure during service.  The Veteran has not been afforded an examination addressing all of his contentions, and must be provided one on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

As to the increased rating claims for osteoarthritis of the right knee, osteoarthritis of the left knee, bilateral hearing loss disability, degenerative arthritis of the cervical spine, bilateral pes planovalgus with plantar and posterior heel spurs, and bilateral varicosities, the Veteran was last afforded examinations in 2008/2009 and evidence dated up to 2010 is of record.  As the current severity of disabilities is at issue, the Veteran should be afforded updated examinations for each of these disabilities. 

With regard to the Veteran's appeal as to whether he is entitled to a combined evaluation greater than 80 percent from April 18, 2008, to February 25, 2009, the Board notes that by this decision, it is remanding the issue of an increased evaluation for cervical spine disability which is currently evaluated as 30 percent disabling prior to September 1, 2010, and 10 percent disabling thereafter.  Rather than bifurcating the issue, for efficiency the Board is remanding the entire period on appeal.  As such, the claim as to the combined evaluation is inextricably intertwined with the increased evaluation for the cervical spine disability.  Accordingly, the issue of a combined evaluation must be held in abeyance pending adjudication of the other claim currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Likewise, the Board notes that the service connection and increased rating claims currently on appeal are part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the other claims currently on appeal.  See id. 

Finally, while these matters are on remand, any additional outstanding medical records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain any outstanding medical records pertinent to the current claims on appeal.  All attempts to obtain additional evidence must be documented in the claims folder. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

2. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current pulmonary disability.  The claims folder, to include a copy of this remand and copies of any relevant records from the electronic record, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to the following:

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disability, claimed as COPD, is related to service, to include exposure to herbicides therein?  The examiner must also address the Veteran's statements as to having had that problems with his sinuses (bronchitis/pneumonia) during service leading to his current disability (i.e. having had problems ever since service).

      The examiner should also determine:
whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disability was due to the service-connected cervical spine disability (or any other disability).  

whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disability was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected cervical spine disability (or any other disability).  

If the examiner determines that any pulmonary disability is aggravated by the service-connected cervical spine disability (or any other disability), the examiner should report the baseline level of severity of the pulmonary disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the spine/other disability. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Schedule the Veteran for an examination in order to determine the current level of severity of his bilateral knee disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any tests and studies deemed necessary by the examiner must be conducted.  All findings must be reported in detail.  

The examiner must describe all pertinent symptomatology associated with each of the Veteran's knee disabilities and should provide the following information:  

The examiner must specifically state range of motion findings, to include where pain begins.

The examiner must comment on whether this disability exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms). 

The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The examiner must opine as to whether the Veteran has subluxation or lateral instability of the right knee and if he does, should describe its severity.

The examiner must also provide an opinion concerning the impact of the Veteran's knee disorders on the Veteran's ability to work to include whether the Veteran is unemployable because of the service-connected disabilities. 

The supporting rationale for all opinions expressed must be provided. 

4. Schedule the Veteran for an examination in order to determine the current level of severity of his cervical spine disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's cervical spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the cervical spine disability.

The examiner should also address the impact of the Veteran's cervical spine disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

5. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner must also indicate whether the test results obtained are deemed reliable.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people.  A detailed explanation of any opinions reached should be provided.  

6. Schedule the Veteran for an examination in order to determine the current level of severity of his bilateral pes planovalgus with plantar and posterior heel spurs.   
The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any tests and studies deemed necessary by the examiner must be conducted.  All findings must be reported in detail.  

The examiner must describe all pertinent symptomatology associated with the Veteran's bilateral pes planovalgus with plantar and posterior heel spurs.

The examiner should also address the impact of the Veteran's disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

7.  Schedule the Veteran for an examination in order to determine the current level of severity of his bilateral varicosities.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any tests and studies deemed necessary by the examiner must be conducted.  All findings must be reported in detail.  

The examiner must describe all pertinent symptomatology associated with the Veteran's bilateral varicosities and should determine if the disability results in:  
(a) intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery,
(b) persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema
(c) persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations,
(d) persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, and/or
(e) massive board-like edema with constant pain at rest

The examiner should also address the impact of the Veteran's disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

8. After completing the requested actions, and any additional notification and/or development warranted (to include an examination for TDIU), readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


